Citation Nr: 1132079	
Decision Date: 08/31/11    Archive Date: 09/07/11

DOCKET NO.  10-45 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for right breast cancer status post modified right mastectomy to include lymph node resection and muscle removal.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel

INTRODUCTION

The Veteran had active service from August 1979 to September 1979 and from December 1990 to April 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2009 and February 2010 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO), in Salt Lake City, Utah.

In connection with this appeal, the Veteran testified at a personal hearing held before the undersigned Acting Veterans Law Judge in July 2011; a transcript of that hearing is associated with the claims file.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

FINDINGS OF FACT

1.  The Veteran, in pertinent part, had active duty status from December 1990 to April 1991.

2.  Evidence indicates that a right breast tumor initially diagnosed in September 1992, was likely present as early as January 1992.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for the establishment of service connection for right breast cancer status post modified right mastectomy to include lymph node resection and muscle removal, have been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  In this case, the Board is granting in full the benefit sought on appeal.  Consequently, the Board finds that any lack of notice and/or development, which may have existed under the VCAA, cannot be considered prejudicial to the Veteran, and remand for such notice and/or development would be an unnecessary use of VA time and resources.

Factual Background

In August 2007, the Veteran filed an original service connection claim for breast cancer, indicating that she had been treated for this condition between October 1991 and October 1996.  

The service treatment records are negative for any indications or diagnosis of breast cancer or a tumor.  The Veteran's reserve records include a February 1996 entry indicating that right breast cancer had been diagnosed for which the Veteran would be undergoing chemotherapy until October 1997  A March 1999 record references a history of mastectomy (date unspecified) requiring lymph system and muscle removal. 

Private medical records dated in September 1992 reveal that the Veteran had reported a four week history of a sore right breast.  Physical examination revealed a large right breast mass.  A biopsy report of late September 1992 revealed evidence of infiltrating duct carcinoma of the right breast.  A history and physical examination report of October 1992 noted that a mammogram of October 1991 had been normal, but that subsequently the Veteran developed soreness in the right breast.  It was further reported that a mammogram of late September 1992 had revealed extensive calcification and a right breast mass which was biopsied.  An operative report of October 1992 revealed that the breast tumor was fairly large (at least four centimeters in diameter) and that the best treatment option was modified radical mastectomy (to include lymph node resection and muscle removal), which appears to have taken place in October 1992.

The file contains a medical opinion from the Gynecologic/Oncologic Division Chief of a private cancer hospital to the effect that the Veteran's breast cancer had been present since January 1992.  

A VA examination was conducted in December 2010 in conjunction with the Veteran's right breast cancer claim.  The pertinent aforementioned history was summarized.  Right breast cancer status post radical mastectomy was diagnosed.  The examiner opined that it was less likely that not that the Veteran's breast cancer arose during the presumptive period extending from April 1991 to April 1992.  In support of the opinion, the examiner explained that the evidence lacked characteristic manifestations, such as symptoms or abnormal test results, during that time period.  The examiner noted that it was not clear whether mathematical calculations and estimations regarding when cancer may have been present could be used in determining whether a tumor was likely present during the presumptive period. 

In June 2011, a second private medical opinion was added to the record.  In that statement, Dr. V.P. noted that a diagnosis of breast cancer was made in September 1992 and at that time, the tumor measured four centimeters.  The doctor opined that given this information, the tumor had been there and had grown for at least six months earlier.

The Veteran presented testimony at a travel Board hearing held in July 2011.  The Veteran indicated that she believed that her right breast tumor began growing within the first six months of returning from active duty because when discovered in September 1992, the tumor was large (four and a half centimeters) and was metastasizing outside of the ducts.  

The Veteran primarily contends that she is entitled to service connection for right breast cancer status post modified right mastectomy to include lymph node resection and muscle removal, because a right breast tumor manifested within one year after her discharge from active service.

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for certain conditions, including malignant tumors, may also be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).

Private treatment records reveal that a right breast mass was identified in September 1992 and that a biopsy revealed evidence of infiltrating duct carcinoma of the right breast.  In October 1992, the Veteran underwent modified right mastectomy to include lymph node resection and muscle removal.  As such, the first Hickson element, evidence of the currently claimed disability, is established.

In this case, the critical inquiry involves when the Veteran's right breast tumor developed.  Clinical evidence reflects that it was not present during service nor initially diagnosed during the one year presumptive period following the Veteran's discharge from service in April 1991.  Here the right breast tumor was initially clinically identified in September 1992, just months after the expiration of the presumptive period.  

Significantly, the file contains two private medical opinions to the effect that it was likely that the right breast tumor was present as early as January 1992 to April 1992, within the presumptive period.  Both opinions reflect that the conclusions reached were based on an analysis of the size of the tumor as documented in September 1992 (four to four and a half centimeters - described as large) and the length of time generally required to demonstrate such growth.

In contrast, the file also contains a VA medical opinion to the effect that it was less likely that not that the Veteran's breast cancer arose during the presumptive period extending from April 1991 to April 1992, explaining that during this time period ,the evidence was negative for characteristic manifestations, such as symptoms or abnormal test results.  

As both the negative and positive medical opinions provided in this case are supported by persuasive reasoning, the probative value of both the VA and private opinions is essentially equal.  The Board could remand this case for another medical opinion, seeking to obtain a more conclusive discussion regarding the relationship between the currently claimed right breast tumor and service, and the most likely time of onset of the tumor.  However, given the clinical evidence already provided for the file, the Board concludes that the evidence is at least in equipoise regarding the matter of service incurrence of a right breast tumor during the presumptive period.  Accordingly, a remand is not necessary here.  Cf. Mariano v. Principi, 17 Vet. App. 305, 312 (2003) (noting that, because it is not permissible for VA to undertake additional development to obtain evidence against an appellant's case, VA must provide an adequate statement of reasons or bases for its decision to pursue such development where such development could be reasonably construed as obtaining additional evidence for that purpose.)

The Board finds that since the Veteran was on active duty status for more than a ninety day period within the year preceding the manifestation of right breast cancer to a degree of at least 10 percent, she is entitled to service connection.  With resolution of all reasonable doubt in the Veteran's favor, the service connection claim for right breast cancer status post modified right mastectomy to include lymph node resection and muscle removal is granted.  The Board notes that in reaching this conclusion, the evidence is at least in equipoise, and the benefit of the doubt doctrine has been applied.  See 38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 49.


ORDER

Entitlement to service connection for right breast cancer status post modified right mastectomy to include lymph node resection and muscle removal is granted.




____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


